DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawand et al., U.S. Patent No. 10,869,119, patented on December 15, 2020 (Lawand).

As to Claim 1, Lawand discloses a hearing device comprising an earpiece [10] configured to be at least partially inserted into an ear canal of a user (col. 7, lines 59-61), wherein a vent [22] configured to provide for a venting of sound waves between an inner region of the ear canal and an ambient environment outside the ear canal is provided in the earpiece [10] (col. 11, lines 1-2; see Fig. 1); the earpiece [10] further comprising an acoustic valve [24] including a valve member [24] moveable relative to the vent [22] between different positions (the valve member [24] is movable between  blocking and open positions; col. 11, lines 1-5) and an actuator [26, 28] configured to provide an actuation force for a movement of the valve member [24] between the different positions such that an effective open cross-sectional area of the vent [22] can be modified by the movement of the valve member [24] between the different positions (the blocking element is moved to blocking and open positions with actuator [26, 28]; col. 11, lines 9-14; see Fig. 1); the hearing device further comprising an output transducer [14] configured to be acoustically coupled to the inner region of the ear canal and to generate sound waves ([14] comprises a sound emitter that outputs sound via spout [16]; col. 10, lines 56-58); characterized in that the vent [22] and the acoustic valve [24] are configured to provide for the effective open cross-sectional area of the vent [22] remaining larger than zero in all said different positions of the valve member [24] to provide the venting of sound waves through the vent [22] in all said different positions of the valve member (the closed position means that that a cross sectional area of the opening is no more than 0.157 mm).

As to Claim 7, Lawand remains as applied above to Claim 1. Lawand further discloses that the vent [22] consists of a single venting channel extending through the earpiece [10] to acoustically connect the inner region of the ear canal and the ambient environment outside the ear canal (see Fig. 1).

As to Claim 11, Lawand remains as applied above to Claim 1. Lawand further discloses that the valve member comprises at least one through hole and/or the earpiece [10] comprises a portion with at least one through hole [22] adjoining the valve member [24] in at least in one of said positions of the valve member [24], the vent [22] extending through the through hole [22] (the through hole [22] is on a spout portion [16] of earpiece [10]; see Fig. 1).

Allowable Subject Matter
Claims 2-6, 8-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 2 recites the unique features of the vent and the acoustic valve being configured to provide for a cutoff frequency of sound waves in the inner region of the ear canal, wherein a sound pressure level of said sound waves in the inner region of the ear canal with a frequency below the cutoff frequency is reduced by at least 3 decibel as compared to a configuration in which the inner region of the ear canal is acoustically sealed from the ambient environment, wherein the cutoff frequency has a value of at least 58 Hz in all said different positions of the valve member. Claim 8 recites the unique features of the vent comprises a first venting channel and a second venting channel at least partially separated from one another, each of the first and second venting channel extending through the earpiece to acoustically connect the inner region of the ear canal and the ambient environment outside the ear canal. Claim 12 recites the unique features of the valve member comprising a wall section facing the inner region of the ear canal when the earpiece is inserted into the ear canal, wherein the through hole is provided in the wall section facing the inner region of the ear canal, and/or the valve member comprises a wall section facing an ear canal wall of the ear canal when the earpiece is inserted into the ear canal, wherein the through hole is provided in the wall section facing the ear canal wall. Claim 13 recites the unique features of a plurality of said through holes spaced from one another. Claim 15 recites the unique features of wherein, in all said positions of the valve member, the valve member is spaced from the wall and the vent extends through the spacing between the valve member and the wall. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/RYAN ROBINSON/Primary Examiner, Art Unit 2653